In The

                               Court of Appeals

                   Ninth District of Texas at Beaumont

                             __________________

                             NO. 09-20-00145-CV
                             __________________


           IN RE DAIMLER TRUCKS NORTH AMERICA LLC

__________________________________________________________________

                          Original Proceeding
             260th District Court of Orange County, Texas
                      Trial Cause No. D160258-C
__________________________________________________________________

                         MEMORANDUM OPINION

      In this wrongful death products liability case, Daimler Trucks North America,

LLC (“DTNA”) seeks mandamus relief from a trial court order, signed on May 12,

2020, in Trial Court Case No. D160258-C, Robert W. Doiron, et al., v. Daimler

Trucks North America, LLC, et al., (hereinafter Doiron). The trial court ordered

DTNA to produce certain discovery items that had previously been produced in a

different lawsuit that was filed in West Virginia, styled Wanda Francis Lawrence,

et al. v. Daimler Trucks North America, LLC f/k/a Freightliner, LLC and LTD

Logistics, Inc., (hereinafter Lawrence). In Doiron, DTNA objected to the discovery


                                        1
requests and to having to produce the Lawrence discovery. A law firm that had

represented DTNA in the Lawrence case then submitted the Lawrence discovery

items by providing two memory devices with thousands of documents and images

to the Doiron trial court for an in-camera review.

      The Lawrence case involved an accident that occurred in 2010 and involved

a 2009 Columbia Freightliner truck manufactured by DTNA that was involved in a

collision. As a result of the collision, the side mounted fuel tank on the driver’s side

of the truck ruptured, the truck caught on fire, and the passengers and driver died. In

Lawrence, the plaintiffs alleged that the 2009 Freightliner was defective because of

the side mounted, unguarded fuel tanks and fuel system which was used on all Class

8 semi tractors and that it was subject to post collision fires from impacts that were

foreseeable, and that the defects related to the battery, the fuel tank design that

allowed fuel to escape, that it lacked a fire suppression system or shielding, that the

location of the fuel tanks was not safe, that the sleeper compartment lacked an exit

door, and it was made of highly combustible materials. The Lawrence case was tried

to a jury and the jury found in favor of the defendants. The discovery and items

produced in the Lawrence case were subject to a protective order entered by the West

Virginia trial court.

      The Doiron plaintiffs alleged in their Fourth Amended Petition that in 2014,

Mr. Doiron was riding as a passenger in the sleeper compartment of a 2006 Columbia

                                           2
120 Freightliner truck when the Freightliner was involved in a collision and the truck

caught on fire, causing Mr. Doiron to suffer burns to a large percentage of his body

and eventually causing his death. The Doiron plaintiffs allege that the 2006 truck

was manufactured by DTNA and that the design and manufacture of the 2006 truck

was unreasonably dangerous because of alleged defects in the placement of the fuel

tank immediately behind the front wheels and under the doors of the passenger

compartment, inadequate shielding of the fuel tanks; the design of a fuel tank system

with components that are compromised under survivable collision forces that expose

occupants to post-collision fuel fed fires, burns, and death; and the failure to equip

the truck with emergency exit doors to allow occupants to exit through the sleeper

compartment. Real Parties in Interest, Plaintiffs Robert Doiron and Tracy Doiron,

individually and as representatives of the Estate of Adam Doiron (“the Doiron

Plaintiffs”), assert claims against DTNA for strict product liability, negligence,

breach of implied warranty, and gross negligence.

      The Doiron Plaintiffs sent requests for production asking DTNA and the

attorneys that represented DTNA in the Lawrence suit to produce all documents,

expert reports, and depositions from the Lawrence suit. DTNA filed objections to

the discovery arguing that the discovery was overbroad on its face and the Doiron

Plaintiffs filed a motion to compel with the trial court. After conducting an initial

hearing and reviewing one memory stick of the Lawrence discovery, the trial court

                                          3
sent the parties a letter dated March 6, 2019, itemizing the materials that the trial

court had concluded were or were not subject to discovery and asking the parties to

try and reach some agreement on the production of the documents. At some point

thereafter, an additional memory stick of items from the Lawrence suit was provided

for in-camera inspection. The trial court appointed a Special Master to review all the

Lawrence items and then to make recommendations to the trial court. After receiving

the recommendations of the Special Master, the trial court sent another letter dated

March 9, 2020, outlining the items that should or should not be produced. And on

May 12, 2020, the trial court entered an Order requiring production of “discovery

documents” from the Lawrence suit.

      DTNA filed a petition seeking mandamus relief in this Court. We stayed

production of the documents temporarily while we considered the petition and the

responses filed by the Real Parties, the plaintiffs, Robert W. Doiron and Tracy

Doiron, Individually and as Representative of the Estate of Adam Doiron

(“Doiron”), and an intervenor, Great Midwest Insurance Company (“GMIC”). See

Tex. R. App. P. 52.10.

      DTNA contends that the trial court erred by requiring it to produce items from

the Lawrence suit because the trial court’s order included documents concerning

other incidents of post-collision fires, expert and corporate witness depositions from

other litigation, and documents that belong to a non-party corporate affiliate of

                                          4
DTNA. DTNA argues the requests made by the plaintiffs for the documents were

impermissibly overbroad. DTNA contends that the trial court erred in ordering the

production of the Lawrence documents because the documents are not discoverable

due to differences between Doiron and Lawrence concerning state law, the products

at issue, the factual allegations, and the experts and witnesses, and also because the

Lawrence discovery includes some documents not within DTNA’s possession or

control.

      The Doirons argue that DTNA is not entitled to mandamus relief because

DTNA failed to establish that it lacks an adequate remedy by appeal, the trial court

and the special master narrowly tailored the discovery of documents from Lawrence,

and the documents the trial court ordered to be produced go to the heart of the case,

which the Doirons argue is DTNA’s knowledge of the defect in the vehicle at issue

in Doiron. The Doirons argue the Lawrence documents are relevant because the two

vehicles used the same fuel delivery system. GMIC argues the protective order in

Lawrence does not prohibit the discovery ordered in Doiron, the discovery ordered

in Doiron falls within the scope of discovery permitted under the Texas Rules of

Civil Procedure, and DTNA had sufficient control over the Lawrence documents

produced by its parent, Daimler AG, to permit production in Doiron.

      Mandamus will issue only when the petition and record establish a clear abuse

of discretion for which the relator has no adequate remedy by appeal. In re

                                          5
Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding);

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). A trial

court abuses its discretion when it acts without reference to any guiding rules or

principles or when it acts in an arbitrary or unreasonable manner. Downer v.

Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex.1985). “[An] order that

compels overly broad discovery ‘well outside the bounds of proper discovery’ is an

abuse of discretion for which mandamus is the proper remedy.” Dillard Dep’t Stores,

Inc. v. Hall, 909 S.W.2d 491, 492 (Tex. 1995) (orig. proceeding). There is no

adequate remedy by appeal when an appellate court cannot remedy a trial court’s

discovery error. In re Dana Corp., 138 S.W.3d 298, 301 (Tex. 2004) (orig.

proceeding).

      Texas Rule of Civil Procedure 192.3 permits a party to “obtain discovery

regarding any matter that is not privileged and is relevant to the subject matter of the

pending action, whether it relates to the claim or defense of the party seeking

discovery or the claim or defense of any other party.” Tex. R. Civ. P. 192.3(a).

Requests for production must be “reasonably tailored to include only matters

relevant to the case.” In re Am. Optical Corp., 988 S.W.2d 711, 713 (Tex. 1998)

(orig. proceeding). “A central consideration in determining overbreadth is whether

the request could have been more narrowly tailored to avoid including tenuous

information and still obtain the necessary, pertinent information.” In re CSX Corp.,

                                           6
124 S.W.3d 149, 153 (Tex. 2003) (orig. proceeding). “Overbroad requests for

irrelevant information are improper whether they are burdensome or not[.]” In re

Allstate Cty. Mut. Ins. Co., 227 S.W.3d 667, 670 (Tex. 2007) (orig. proceeding). “It

is the discovery proponent’s burden to demonstrate that the requested documents fall

within the scope-of-discovery of Rule 192.3.” In re TIG Ins. Co., 172 S.W.3d 160,

167 (Tex. App.—Beaumont 2005, orig. proceeding).

      Whether discovery is overbroad in a products liability case depends on

whether the order covers products relevant to the case and is reasonable in its scope.

In re Graco Children’s Prods., Inc., 210 S.W.3d 598, 600-01 (Tex. 2006) (orig.

proceeding). A trial court abuses its discretion if there is no apparent connection

between the alleged defect and the discovery ordered. Id. at 601. Requests that are

not tied to the product at issue in the case and the time period when the use occurred

are overbroad. Am. Optical Corp., 988 S.W.2d at 713.

      DTNA argues the trial court abused its discretion by compelling discovery

responsive to requests for virtually all of the documents from Lawrence, but, as

DTNA acknowledges, the trial court carved out some categories of case-specific

Lawrence documents that the trial court concluded were irrelevant to the present

case. When a party propounds overly broad requests, the trial court must either

sustain the objection or act to narrowly tailor the requests. In re Mallinckrodt, Inc.,

262 S.W.3d 469, 474 (Tex. App.—Beaumont 2008, orig. proceeding). We review

                                          7
the trial court’s discovery order for an abuse of discretion. In re Deere & Co., 299

S.W.3d 819, 820 (Tex. 2009) (orig. proceeding). In Deere, the Texas Supreme Court

conducted a mandamus review of the discovery ordered by the trial court, not the

discovery requested by the plaintiff. 299 S.W.3d at 821. The Court considered the

trial court’s effort to be a “proper effort to narrow discovery[.]” Id. Accordingly, we

consider Relators’ complaints regarding overbroad discovery requests as tailored by

the trial court in its order of May 12, 2020.

      In a product liability case, evidence of other incidents involving a product may

be relevant if the incidents occurred under reasonably similar conditions. Kia Motors

Corp. v. Ruiz, 432 S.W.3d 865, 881 (Tex. 2014). The Doirons allege DTNA’s 2006

Columbia 120 Tandem Axle truck, which was involved in the 2014 accident that

resulted in Doiron’s death, was unreasonably dangerous due to defects including:

      (1) placement of the fuel tanks immediately behind the vehicle’s front
      wheels and under the doors to the passenger compartment, (2)
      inadequately shielding the fuel tanks to protect the integrity of the fuel
      tank system; (3) otherwise designing and manufacturing the fuel tank
      system of the vehicle model with components that are compromised
      under survivable collision forces that then expose vehicle occupants to
      post-collision fuel fed fires, the extreme risk of burn injuries, and death;
      and (4) failing to equip the subject truck with emergency exit doors to
      allow egress from the sleeper compartment in the event of an
      emergency.

      The Real Parties argue that information about other accidents is relevant to

their claim that the product was unreasonably dangerous. The product at issue in

Doiron is a 2006 Columbia 120 Tandem Axle truck, and the Doiron accident
                                           8
occurred in 2014. The product involved in the Lawrence case was a 2009 Columbia

truck. In Lawrence, the accident occurred in 2010, and generally the plaintiffs

alleged the 2009 Columbia truck was unreasonably dangerous because it lacked a

sleeper access door, had a battery system located where it was likely to be damaged

in a collision, and had a fuel tank that was not equipped with a fire suppression

system and that was located in an unsafe position. The allegations in Lawrence

concerned a similar product and at least one defect that was alleged to be the cause

of the injury in Lawrence has also been alleged as a defect in Doiron. That said, the

scope of discovery the trial court permitted in Lawrence included documents from

twenty-two other suits, only some of which involved a Columbia truck. The

documents from the other cases that were produced in the Lawrence case did not

involve the same product as the product involved in the accident in Doiron.

Furthermore, in Doiron the plaintiffs have alleged the Columbia truck was defective

due to the placement of the fuel tank, inadequate shielding of the fuel tanks,

flammable components, and failing to equip the truck with emergency exit doors.

The relevance of evidence of other accidents would further depend upon whether

each accident involved the same product in an accident under the same or

substantially similar conditions. See Ruiz, 432 S.W.3d at 881. Only discovery

produced in cases with at least one of the Doiron allegations would bear any

relevance to the case before the trial court.

                                           9
      We conclude that the scope of the discovery ordered by the trial court in the

May 12, 2020 Order is overbroad because it requires production of documents from

cases that did not involve a Columbia truck with one of the four defects identified in

the Doirons’ petition. As explained above, those suits are not substantially similar to

this case. Id.; see generally Graco, 210 S.W.3d at 601 (there must be an apparent

connection between the alleged defect and the discovery ordered). Only documents

relating to the Columbia truck and with a common alleged defect are discoverable

by the Doirons. See In re Caterpillar, Inc., No. 09-13-00106-CV, 2013 WL

1932819, at *2 (Tex. App.—Beaumont 2013, orig. proceeding) (mem. op.) (A

request for all records in other lawsuits was overly broad because it was not limited

to information about the component common or similar to the machine in both

lawsuits.).

      Even though Doiron and Lawrence may have both concerned a post-collision

fuel-fed fire, that does not mean that discovery produced in Lawrence from cases

that are not substantially similar to Doiron would be discoverable. Nor would such

information necessarily be relevant for purposes of showing a safer alternative

design. See Tex. Civ. Prac. & Rem. Code Ann. § 82.005(b) (“‘[S]afer alternative

design’ means a product design other than the one actually used that in reasonable

probability: (1) would have prevented or significantly reduced the risk of the

claimant’s personal injury, property damage, or death without substantially

                                          10
impairing the product’s utility; and (2) was economically and technologically

feasible at the time the product left the control of the manufacturer or seller by the

application of existing or reasonably achievable scientific knowledge.”). The trial

court abused its discretion by ordering discovery regarding products with no

apparent connection between the alleged defect and the discovery ordered. See

Graco, 210 S.W.3d at 600-01.

      DTNA also argues the trial court clearly abused its discretion by ordering

production of expert reports, expert depositions, and DTNA corporate representative

depositions from Lawrence because the trial court circumvented the procedure

established by the Texas Rules of Civil Procedure for expert discovery. See Tex. R.

Civ. P. 194 and 195.1. “The Rules of Civil Procedure define the scope and methods

of discovery about expert witnesses.” In re Ford Motor Co., 427 S.W.3d 396, 397

(Tex. 2014) (orig. proceeding). Information relied upon by a testifying expert is

discoverable only through a request for disclosure or through depositions and reports

of the testifying expert. See In re Nat’l Lloyds Ins. Co., 532 S.W.3d 794, 814 (Tex.

2017) (orig. proceeding). The Doirons suggest information from expert reports in

similar cases could be used to impeach DTNA’s witnesses in Doiron, but the

mandamus record does not show that a testifying expert in this case relied on the

testimony and reports of expert witnesses in any of the other lawsuits. The Doirons

suggest that information gleaned from the other case may or may not impact their

                                         11
experts’ opinions, but this argument sounds like a fishing expedition, which is not

allowed. See Am. Optical Corp., 988 S.W.2d at 713. We conclude the trial court

abused its discretion by requiring production of the Lawrence expert reports, expert

depositions, and DTNA corporate representative depositions. See Nat’l Lloyds, 532

S.W.3d at 814; Ford Motor Co., 427 S.W.3d at 397.

      DTNA also complains that the trial court clearly abused its discretion by

ordering DTNA to produce documents that are in the possession of its parent

company, Daimler AG. DTNA contends Texas Rule of Civil Procedure 205 provides

the exclusive vehicle for obtaining discovery in the trial court from a non-party such

as Daimler AG. See generally Tex. R. Civ. P. 205.1 (A party may compel discovery

from a non-party only by obtaining a court order or by serving a subpoena.). DTNA

further argues that the trial court abused its discretion by ordering production of

Daimler AG’s documents when the documents are not relevant to this lawsuit.

      The documents produced by Daimler AG in Lawrence concern Mercedes

trucks, not the Freightliner Columbia truck that is the product at issue in the Doirons’

lawsuit against DTNA. Under the facts of the Doiron suit, the only Daimler AG

documents produced in the Lawrence suit that are discoverable in the Doiron suit

would be those documents relating to the product and common alleged defect. The

trial court abused its discretion by ordering production of other Daimler AG

documents. See Caterpillar, Inc., 2013 WL 1932819, at *2.

                                          12
      For the reasons explained above, we conditionally grant DTNA’s request for

mandamus relief and lift the stay that we issued to stop the proceedings in the trial

court pending our resolution of the mandamus petition. We are confident the trial

court will vacate the May 12, 2020 discovery order. A writ of mandamus shall issue

only in the event the trial court fails to comply.

      PETITION CONDITIONALLY GRANTED.

                                                          PER CURIAM



Submitted on June 12, 2020
Opinion Delivered December 10, 2020

Before Kreger, Horton and Johnson, JJ.




                                          13